Third District Court of Appeal
                               State of Florida

                     Opinion filed September 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1355
                        Lower Tribunal No. 16-5505
                           ________________


                         Tamara Carus, et al.,
                                 Appellants,

                                     vs.

                         VRMTG Asset Trust,
                                  Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

     Kenzie N. Sadlak, PA, and Kenzie N. Sadlak, for appellants.

      Burr & Forman LLP, and Nicholas S. Agnello (Fort Lauderdale), for
appellee.


Before SCALES, HENDON, and MILLER, JJ.

     MILLER, J.
     Appellants, Tamara Carus, the borrower, and Carlos Carus, Jr., her

son, challenge a final judgment of foreclosure rendered in favor of appellee,

VRMTG Asset Trust, following a non-jury trial. On appeal, appellants urge

error, among other grounds, in the purported failure by appellee to

adequately plead and prove an independent breach of a valid loan

modification agreement. We affirm on all substantive issues, but reverse

and remand for correction of a scrivener’s error in the contractual rate and

per diem amount of interest on the face of the disputed judgment.1

     In the foreclosure context, a bank, “[h]aving entered into a valid

modification agreement, . . . [can] only foreclose by alleging and proving a

breach of the modification agreement.” Nowlin v. Nationstar Mortg., LLC,

193 So. 3d 1043, 1046 (Fla. 2d DCA 2016) (citing Kuehlman v. Bank of Am.,

N.A., 177 So. 3d 1282, 1283 (Fla. 5th DCA 2015)). In the instant case, it is

axiomatic that breach of a binding modification agreement was alleged in the

operative pleadings. Further, during the trial, which was remotely conducted


1 See Deutsche Bank Nat’l Tr. Co. v. Applewhite, 213 So. 3d 948, 951 (Fla.
4th DCA 2017) (“A loan servicing agent is a proper representative to possess
a mortgage note on behalf of the plaintiff, such that the plaintiff remains in
constructive possession of the note as the holder sufficient to establish
standing.”) (citations omitted); Bank of N.Y. Mellon v. Nunez, 180 So. 3d 160,
163 (Fla. 3d DCA 2015) (holding a mortgagee’s default notices are only
required to “substantially comply with [contractual] conditions precedent” to
foreclosure).


                                      2
because of restrictions precipitated by the COVID-19 pandemic, appellee

produced copies of the modification agreement signed by the borrower,

along with the note, mortgage, assignments of mortgage, and merger

documents. The exhibit list was later supplemented with originals. Other

evidence demonstrated that three consecutive payments rendered the

modification effective, and appellants failed to tender payments as due and

owing.

      Given the circumstances, we do not quarrel with the procedure

engaged by the trial court, and we conclude there was no failure of proof.

Jennings v. Rodriguez, 138 S. Ct. 830, 852 (2018) (“‘[D]ue process is

flexible,’ we have stressed repeatedly, and it ‘calls for such procedural

protections as the particular situation demands.’”) (citations omitted); see

also Liukkonen v. Bayview Loan Servicing, LLC, 243 So. 3d 981, 983 (Fla.

4th DCA 2018) (“A modification to a note, while ‘as much a part of the parties’

agreement [i.e., its terms] as the original note,’ is not, itself, a negotiable

instrument. Like a mortgage, it ‘may thus be proved by using a properly

authenticated duplicate.’     No explanation as to why the original was

unavailable is required.”) (alteration in original) (citations omitted).

      Mr. Carus’s separate contention that his consent was required to ratify

the modification is equally unavailing.      It is undisputed he acquired his



                                        3
interest in the property by virtue of a quitclaim deed executed after the

mortgage was recorded, he was not a party to either the mortgage or note,

and the terms of the mortgage required the signature of only the borrower to

effectuate the modification.2

      Accordingly, we conclude the entry of judgment was supported by

competent, substantial evidence.      See Kuehlman, 177 So. 3d at 1283

(finding modification valid, despite borrower’s late acceptance, as lender

accepted nine payments “in the amount specified in the modification

agreement”) (citations omitted); Nowlin, 193 So. 3d at 1046 (“When a party

accepts the benefits under a contract, courts must ratify the contract even if

that party contends that it had a contrary intent.”) (citation omitted). As

properly and commendably conceded by appellee, however, we are

constrained to reverse and remand the final judgment solely for the

ministerial correction of the contractual rate and per diem amount of interest.

Hence, we affirm in part, reverse in part, and remand for further proceedings

consistent herewith.

      Affirmed in part; reversed in part; remanded.



2As a grantee taking the property subject to an outstanding mortgage, Mr.
Carus has no personal liability. See Kendall House Apartments, Inc. v. Dep’t
of Revenue, 245 So. 2d 221, 223 (Fla. 1971).


                                      4